—In an action, inter alia, to recover damages for intentional infliction of emotional distress, the plaintiff appeals from an order of the Supreme Court, Westchester County (Colabella, J.), entered July 15, 1999, which granted the motion of the defendants Joanne Catania and Robert L. Weiner to dismiss the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contentions, the Supreme Court properly granted the respondents’ motion to dismiss the complaint insofar as asserted against them for failure to state a cause of action (see, Lazich v Vittoria & Parker, 189 AD2d 753, *759754; Town of N. Hempstead v Sea Crest Constr. Corp., 119 AD2d 744). Ritter, J. P., Thompson, Krausman and Goldstein, JJ., concur.